Stevens, P. J.
(dissenting). I dissent and would affirm the judgment entered August 15, 1972, in New York County (Gellinoff, J.) which granted petitioner’s application to confirm an arbitrators’ award.
September 28, 1966, the parties entered into a written agreement under which Rytex Óorpora-tion (Rytex) was to perform certain services for petitioner, J. P. Stevens & Co., Inc. (Stevens). Under the agreement Rytex served as a consultant-print stylist for Stevens. Rytex claimed that Stevens wrongfully terminated the agreement and instituted an arbitration proceeding to recover damages for the alleged breach.
Of three arbitrators one, James T. Burnish, was mutually selected by the parties, and the two remaining. arbitrators, Gerard J. Lincer and Philip J. Kaplan, were administrative appointments by.the American Arbitration Association (AAA). *19At the time Burnish was selected he was identified by the AAA as being employed by Deering Milliken, Inc. (Deering), and at the time of Lincer’s appointment he was identified as being employed by Kenyon Piece Dye Works, Inc. (Kenyon). No objection was made by Bytex at that time and the arbitration proceeded.
Following upon the award in favor of Stevens, a motion to confirm the award was made by Stevens. Bytex cross-moved to vacate the award alleging, as it does on this appeal, that the award was not timely made and that it should be vacated because of bias or partiality on the part of Lincer and Burnish. The motion to confirm was granted and Bytex appeals from the judgment entered.
Bytex asserts that Stevens and Deering are large textile purchasers and that Burnish is employed by Deering. It asserts that Kenyon is a textile finisher and processor and that Lincer is the sales manager of Kenyon. The predicate for the charge of bias and prejudice is the fact that Deering and Kenyon do business with Stevens.
From the record it appears that Stevens is the second and Deering the third largest textile firm in the United States with thousands of employees and with plants and offices in various sections of the country. Kenyon is a large firm also. The affidavit of Stevens’s counsel asserts, under oath, that neither Lincer nor Burnish is "an officer, stockholder or owner of the respective firms by which they are employed. The affidavit of the vice-president of Stevens states unequivocally that neither Lincer nor Burnish called on or dealt with any of Stevens’s personnel or had dealings with Stevens.
Bytex allegedly did not learn that Stevens did or had done business with Kenyon and Deering until after the award. Bytex bases its claim of bias upon its opinion that bias existed on the part of the two arbitrators by reason of their employment.
Bytex demanded arbitration on or about October 28, 1971. By letter dated December 29, 1971 the AAA notified the parties of the appointment of Kaplan against whom no complaint is made and Lincer employed “ with Kenyon Piece Dye Works, Inc.”, etc. Bytex made no objections. The hearing was held April 6,1972, without objection. It was not until after the award that Bytex voiced any objection to Lincer, or to Burnish whom it had joined in selecting or approving. From the record it seems clear, as Stevens contends, that the relationship of which Bytex complains was, at most, remote, peripheral, superficial or insignificant and totally insufficient to warrant vacatur of the *20award (Matter of Perl [General Fire & Cas. Co.], 34 A D 2d 748).
Bytex also accepted the arbitrators with their disclosed company affiliation (cf. Matter of Baar & Beards [Oleg Cassini, Inc], 30 N Y 2d 649).
It appears that in textile disputes arbitrators are drawn from relevant categories or sectors of the textile industry, and that Winter, the president of Bytex, or its employees under the contract had access to the offices, facilities and personnel of Stevens. Since Winter apparently is experienced in the textile industry it is difficult to accept the contention of Bytex that it was totally unaware of any business dealings between Stevens, Deering and Kenyon.
The further contention of Bytex that the award was not timely made is without merit. It is clear that the award was executed within the time specified. Moreover, the objection of untimeliness was not raised until after receipt of copies of the award (CPLR 7507).
The judgment should be affirmed with costs.
McGtvern, Kupferman and Lane, JJ., concur with Capozzoli, J.; Stevens, P. J., dissents in an opinion.
Judgment, Supreme Court, New York County, entered on August 17,1972, reversed, on the law, petitioner’s application denied, cross motion of respondent-appellant granted and the arbitrators ’ award vacated; and a new proceeding is to proceed before different arbitrators. Bespondent-appellant shall recover of petitioner-respondent $60 costs and disbursements of this appeal. .